779 F.2d 53
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.MICHAEL J. TILFORD, Plaintiff-Appellant,v.GOVERNOR LAMAR ALEXANDER, WARDEN OTIE R. JONES, WARDEN M.C.HAMBY, AND CHAPLAIN BLAKE GREER, Defendants-Appellees.
85-5411
United States Court of Appeals, Sixth Circuit.
10/31/85

VACATED AND REMANDED


1
E.D.Tenn.

ORDER

2
BEFORE:  ENGEL and KENNEDY, Circuit Judges; and HIGGINS, District Judge*.


3
Tilford moves for counsel on appeal from the district court's order denying a motion for relief from judgment in this prisoner's civil rights case.  This appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and Tilford's brief, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


4
Tilford and another prisoner filed a complaint against the officials of the Morgan County Regional Prison in Tennessee.  They alleged that the prison officials had violated their constitutional right to free exercise of religion.  The district court entered an order finding that all of the allegations were without merit except for Tilford's claim that his religious tapes had been confiscated by the assistant warden.  The court entered an order requiring the plaintiffs to file an amended complaint on the other claims within ten days.  When the plaintiffs did not respond, the district court dismissed the entire case including Tilford's claim concerning his religious tapes.


5
Prisoners must be provided reasonable opportunities to exercise their religious freedom guaranteed by the Constitution.  Cruz v. Beto, 405 U.S. 319, 322 n.2 (1972).  These religious rights of prisoners must be balanced against the penological needs of the institution.  Jihaad v. O'Brien, 645 F.2d 556, 564 (6th Cir. 1981).  The district court was correct to conclude that Tilford stated a valid claim concerning his religious tapes, and this claim should not have been dismissed with the rest of the case.  Therefore, this case must be remanded for further proceedings.


6
The motion for counsel is denied.  The judgment of the district court is vacated and the case remanded under Rule 9(d)(4), Rules of the Sixth Circuit, for further proceedings.



*
 The Honorable Thomas A. Higgins, U. S. District Judge for the Middle District of Tennessee, sitting by disignation